Name: Commission Regulation (EEC) No 2994/84 of 23 October 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 84 Official Journal of the European Communities No L 286 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2994 / 84 of 23 October 1984 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC ) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC ) No 3331 / 82 concerning food-aid policy and food ­ aid management ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food ­ aid management ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the supply of the quantities of butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 4 ) Ol No L 124 , 11 . 5 . 1984 , p. 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 286 /2 Official Journal of the European Communities 30 . 10 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1984 . For the Commission Poul DALSAGER Member of the Commission 30 . 10 . 84 Official Journal of the European Communities No L 286 / 3 ANNEX Notice of invitation to tender (M Description of the lot A 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Pakistan 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 4 )  6 . Total quantity 170 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'PAKISTAN 2309 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 (b ) closing date for the submis ­ sion of tenders 26 November 1984 15 . Miscellaneous  No L 286 / 4 Official Journal of the European Communities 30 . 10 . 84 Description of the lot B 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 20 July 1984 2 . Recipient 3 . Country of destination l Bangladesh 4 . Stage and place of delivery cif Chittagong 5 . Representative of the recipient ( 3 ) Ministry of Food , Controller of Movement and Storage , Department of Food , 16 Abdul Ghanie Road , Dhaka 6 . Total quantity 1 500 tonnes ( 5 ) 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics -  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO BANGLADESH' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . Inthecaseofa second invitation to tender pursuant to Article 1 4 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 ( b ) closing date for the submis ­ sion of tenders 26 November 1984 15 . Miscellaneous  30 . 10 . 84 Official Journal of the European Communities No L 286 / 5 Description of the lot C 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Lebanon 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 4 )  6 . Total quantity 90 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'LEBANON 524 PI / BEIRUT / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/ 83 No L 286 / 6 Official Journal of the European Communities 30 . 10 . 84 Description of the lot D 1 . Programme 1983 ( a) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Mauritania 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 57 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'MAURITANIE 2629 / ROSSO / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 15 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 30 . 10 . 84 Official Journal of the European Communities No L 286 / 7 Description of the lot E F 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 20 July 1984 2 . Recipient International Committee of the Red Cross 3 . Country of destination Nicaragua 4 . Stage and place of delivery cif Corinto 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) DelegaciÃ ³n del ComitÃ © internacional de la Cruz Roja , Aparto 2005 , Managua , Nicaragua ( tel . 5 15 82 ) 6 . Total quantity 20 tonnes 15 tonnes 7 . Origin of the butteroil To manufacture from butter coming from the Irish market 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'NIC / 105 / DONACIÃ NDE LA COMUNIDAD ECONÃ MICAEUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 12 . Shipment period Before 15 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354/ 83 : l ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 286 / 8 Official Journal of the European Communities 30 . 10 . 84 Description of the lot G 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 20 July 1984 2 . 3 . Recipient Country of destination - Jamaica 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade de JamaÃ ¯que , rue de la Loi 83-85 , B-1040 Bruxelles ( tel . 02 / 230 11 70 ) 6 . Total quantity 160 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO JAMAICA' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 (b) closing date for the submis ­ sion of tenders 26 November 1984 15 . Miscellaneous  30 . 10 . 84 Official Journal of the European Communities No L 286 / 9 Description of the lot H 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Nicaragua 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 4 )  6 . Total quantity 180 tonnes 7 . Origin of the butteroil To manufacture from intervention butter coming from the Irish market 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging ( 6 ) 11 . Supplementary markings on the packaging 'NICARAGUA 2593 PX / CORINTO / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 ( b ) closing date for the submis ­ sion of tenders 26 November 1984 15 . Miscellaneous  No L 286 / 10 Official Journal of the European Communities 30 . 10 . 84 Description of the lot I K 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India (Attention Mr Chawla  Counsellor ), chaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles ( tel . 02 / 6409140 ; telex 22510 INDEMB B) 6 . Total quantity 1 200 tonnes 486 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks British Belgian 9 . Specific characteristics 10 . Packaging 5 kilograms 20 kilograms 11 . Supplementary markings on the packaging 'BOMBAY / 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 (b ) closing date for the submis ­ sion of tenders 26 November 1984 15 . Miscellaneous 30 . 10 . 84 Official Journal of the European Communities No L 286 / 11 Description of the lot L 1 . Programme 1983 Council Regulation (EEC) No 1992 / 83 Commission Decision of 29 July 1983 ( a ) legal basis (b ) purpose 2 . 3 . Recipient Country of destination Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India (Attention Mr Chawla  Counsellor), chaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles ( tel . 02 / 6409140; telex 22510 INDEMB B ) 6 . Total quantity 100 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'MADRAS / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 286 / 12 Official Journal of the European Communities 30 . 10 . 84 Notes (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary as soon as possible in order to ascertain which shipping documents are necessary . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in .... (country of destination), c / o 'Diplomatic Bag' Berlaymont 1 / 123 , rue de la Loi 200 , B-1049 Brussels . ( 5 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored . * ( 6 ) In new , bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof.